WOODALL, Justice.
We hereby suspend the provisions of Rule 39(g) and (h), Ala. RApp. P., allowing the respondent to file a brief, and we summarily grant the writ. In an opinion released today, this Court holds that § 13A-5-9.1, Ala.Code 1975, which provides for retroactive application of an amendment to the Habitual Felony Offender Act, § 13A-5-9, Ala.Code 1975, is not unconstitutional and that an evaluation of the convicted offender by the Department of Corrections, while helpful, is not essential to the trial court’s implementation of that statute. See Kirby v. State, 899 So.2d 968 (Ala.2004). Therefore, we reverse the judgment of the Court of Criminal Appeals and remand the cause for further proceedings consistent with Kirby.
WRIT GRANTED; REVERSED AND REMANDED.
NABERS, C.J., and HOUSTON, SEE, LYONS, BROWN, JOHNSTONE, HARWOOD, and STUART, JJ., concur.